Cole, Judge:
Motion for rehearing filed in this proceeding on March 2, 1945, by plaintiff, with memorandum in support thereof, and a memorandum in opposition thereto submitted by defendant, fully discuss certain phases of this case, including the Canadian sales tax provided for in section 86 of “The Special War Revenue Act” *393(plaintiff’s exhibit 2), which item was added by tbe appraiser in his determination of dutiable foreign value, section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (19 U. S. C. 1940 ed. § 1402 (c)), accepted by me, as set forth in M. V. Jenkins v. United States, Reap. Dec. 6090, as being presumptively correct and therefore affirmed.
After full consideration of the issues discussed by the parties in their supplemental presentation, as hereinabove stated, I adhere to my original decision, holding that statutory foreign value is the proper basis for appraisement of the instant merchandise, and that the Canadian sales tax is part of such value. I further reaffirm my finding that the dutiable unit values of the products in question are those found by the appraiser, but in again holding the sales tax to be part of dutiable foreign value, I find that the said item was computed by the appraiser on amounts other than the manufacturer’s sales prices as provided for in the Canadian law, supra, and which I now find to be the proper basis for applying the tax. Insofar as a change in the final appraised value is necessary to meet this conclusion, my original decision is amended.
Accordingly, I hold that the Canadian sales tax of 8 per centum shall be computed on the basis of the manufacturer’s sales prices as follows:

Beappraisement Merchandise Manufacturer’s price

150520-A_Squares_$61 (Can. $ per M)'
150521-A_ Squares_$57. 50 (Can. $ per M)
150521-A_Squares #10-13_$57. 50 (Can. $ per M)
150521-A_Side Arch #1_$58. 50 (Can. $ per M)
150521-A_Side Arch #2_ $58. 50 (Can. $ per M)
Amended judgment will be rendered accordingly.